                                   Case 1:21-mj-00278-RMM Document 5 Filed 03/16/21 Page 1 of 1

 AO 442 (Rev. 11111) Arrest Warrant




                                                     UNITED STATES DISTRICT COURT
                                                                                for the

                                                                      District of Columbia

                           United States of America
                                               v.                                 )       Case: 1:21-mj-00278
                                                                                  )       Assigned To : Meriweather. Robin M.
                               Dillon Paul Homol                                          Assign. Date: 3/4/2021
                                                                                  )
                                                                                  )       Description: Complaint wI Arrest Warrant
                                                                                  )
                                                                                  )
                                         Defendant


                                                                  ARREST WARRANT
To:           Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                   Dillon Paul Homol
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                     0 Superseding Indictment           0 Information         0 Superseding Information             N Complaint
o     Probation Violation Petition                     0 Supervised Release Violation Petition           0 Violation Notice         0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(1) & (2) - Knowingly Entering or Remaining                              in any Restricted Building or Grounds Without
 Lawful Authority;
 40 U.S.C. § 5104(e)(2)(D) & (G) - Violent Entry and Disorderly                             Conduct on Capitol Grounds;
 18 U.S.C. §§ 1512(c)(2) & 2 - Obstruction ofJustice/Congress.

                                                                                                                         2021.03.05
                                                                                                                         11:04:26 -05'00'
Date: _----'O"-"3'-'-'/O"-"5"-'/2"-'O=2~1 __
                                                                                                          Issuing officer's signature


City and state:                                Washington, D.C.                           Robin M. Meriweather,          U.S. Magistrate Judge
                                                                                                           Printed name and title


                                                                               Return


at
             This warrant was received on (date)
     {city and state)   eCCo,,,- t3t~l..         r;-/orf...
                                                        I
                                                              -5;-   t11wc.~- 1.,.:;,\, and the person was arrested on (date) 16> - M...rcl-1.c:>t.1
                                                                           .
                                                        1




Date:         {fs> -     Jl7,...rc h- 2.. ,
